NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISABEL SABINA OSORIO FRANCISCO,                 No.    19-70559

                Petitioner,                     Agency No. A208-601-128

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.


VALERIO GONZALEZ OSORIO,                        No.    19-70561

                Petitioner,                     Agency No. A208-601-129

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.


LESLY ISABEL GONZALEZ OSORIO,                   No.    19-70563

                Petitioner,                     Agency No. A208-601-130

 v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                              Submitted June 2, 2022**


Before:     SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Isabel Sabina Osorio Francisco, Valerio Gonzalez Osorio, and Lesly Isabel

Gonzalez Osorio, natives and citizens of Guatemala, petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s (“IJ”) decision denying their applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). Petitioners also seek review of the BIA’s order denying their motion to

terminate proceedings.

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings and review de novo questions of law.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We deny the




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).


                                         2                                    19-70559
petition for review.

      Substantial evidence supports the agency’s conclusion that the petitioners

failed to establish that any persecution would be on account of a protected ground.1

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Thus, the petitioners’

asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because the petitioners failed to show it is more likely than not they will be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Petitioners contend that the IJ lacked jurisdiction over their proceedings.

This argument is foreclosed. Aguilar Fermin v. Barr, 958 F.3d 887, 889 (9th Cir.

2020) (“[A]n initial NTA need not contain time, date, and place information to vest

an immigration court with jurisdiction if such information is provided before the

hearing.”).



1
  Because the petitioners’ failure to demonstrate a nexus to a protected ground is
dispositive, we do not reach their arguments concerning their proposed particular
social group. “As a general rule courts and agencies are not required to make
findings on issues the decision of which is unnecessary to the results they
reach.” Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (internal citation
omitted).

                                          3                                      19-70559
      Contrary to the petitioners’ assertions that the agency violated their due

process rights, the record indicates that the petitioners received a full and fair

hearing. See, e.g., Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 894 (9th Cir.

2018) (“There is no indication that the IJ or BIA did not consider all the evidence

before them.”); Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011) (“A court

will grant a petition on due process grounds only if the proceeding was so

fundamentally unfair that the [applicant] was prevented from reasonably presenting

his case.”) (internal citations and quotation marks omitted).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           4                                     19-70559